Citation Nr: 0402332	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  94-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.  The veteran died on March [redacted], 1992 and the appellant is 
his widow.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1992 RO decision that denied service 
connection for the cause of the veteran's death.  

The Board remanded the case in May 1999 for further 
development, and the case was returned to the Board in 
December 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  During his lifetime, the veteran established service 
connection for partial, incomplete paralysis of the left 
brachial plexus, rated 60 percent disabling; residuals of a 
gunshot wound (GSW) of the left axilla, muscle group I, rated 
20 percent disabling; peripheral vascular occlusion of the 
left radial, brachia and axillary vessels, rated 20 percent 
disabling; traumatic arthritis and residuals of a left elbow 
fracture, rated 20 percent disabling; conversion 
psychoneurosis, rated 10 percent disabling; scar of the left 
hand, rated 0 percent (noncompensable), and scar from a tumor 
in the region of the parotid gland, also rated 0 percent 
disabling.  

3.  The veteran died in March 1992; the immediate cause of 
death was respiratory arrest, due to metastatic 
adenocarcinoma, primary unknown, and myelodysplastic 
syndrome.  No other significant conditions contributing to 
his death were noted.  

4.  Respiratory arrest, metastatic adenocarcinoma, and 
myelodysplastic syndrome were not demonstrated either during 
the veteran's active military service or for many years 
following his release from active duty, nor are they shown to 
have been otherwise related to service.  

5.  There is no evidence of nicotine dependence incurred 
during service or evidence of an etiological link between 
claimed nicotine dependence during service and the cause of 
the veteran's death.  

6.  The veteran had no service connected disabilities which 
contributed substantially or materially to cause his death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(a), 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
provided this notice in a letter dated in February 2003.  The 
letter provided the appellant with 30 days to respond; 
however, the law required that he be afforded one year to 
respond.  38 U.S.C.A. § 5103(b); Paralyzed Veterans of 
America v. Secretary, 245 F.3d 1334 (Fed. Cir. 2003).  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has recently announced that VA is also 
required to inform claimants that they should submit evidence 
in their possession.  Peligrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); see 38 C.F.R. § 3.159(b) (2003).  
In this case, the appellant has submitted correspondence 
dated in February 2003, in which she specifically noted that 
she felt that she had stated her case completely and had no 
further evidence or information to submit.  This 
communication shows that the appellant understood that if she 
had relevant information in her possession, she should submit 
it.  Thus, the notice requirements of the VCAA have been met 
by the RO.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the appellant 
with the development of her claim.  38 U.S.C.A. § 5103A (West 
2002).  

Under the VCAA, VA is obliged to provide obtain a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability (in this case the conditions that caused 
the veteran's death), the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed in greater detail below, there 
is no competent evidence of a link between the conditions 
that caused the veteran's death and a disease or injury in 
service.

I.  Factual Background

A review of the veteran's service medical record reveals that 
he was medically discharged from service secondary to 
incomplete paralysis of the median nerve, left, following a 
shell fragment wound incurred in March 1945 which perforated 
the left axilla.  An April 1946 medical board report noted 
that the veteran was incapacitated from further military 
service due to weakness and numbness of the left hand.  The 
service medical records are entirely negative for complaints, 
treatment or diagnosis of any respiratory condition or for 
any type of cancer.  

A summary of VA hospitalization from May 1972 to June 1972 
reflects that the veteran's diagnoses included thrombosis of 
the left middle cerebral artery or left carotid artery; 
residuals of old injury to the left brachial plexus, and 
spontaneous pneumothorax, minimal, probably secondary to 
ruptured bulla.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in June and July 1974.  He was admitted with 
complaints of chest pain and dizziness.  The veteran noted 
that he had been working in an atmosphere frequently filled 
with chemical fumes, including nitric and sulfuric acid.  It 
was also noted that the veteran had smoked cigarettes for 25 
years, but had shifted to cigar smoking five years earlier.  

The diagnoses included spontaneous pneumothorax, right; lung 
disease, manifested by bilateral interstitial disease with 
focal emphysema of the right upper lung field; disease caused 
by dizziness and one episode of bilateral blindness with 
hypotension, cause unknown, and duodenitis.  A history of 
stroke with right hemiparesis and aphasia in 1972 was also 
noted.   

The report of a VA field examination in September 1975, shows 
that the veteran had claimed worker compensation benefits for 
a lung disease as the result of chemical exposure.

VA medical records dated from November 1973 to February 1978 
reflect that the veteran was treated for a variety of 
conditions including, residuals of a left brachial plexus 
injury, chronic obstructive pulmonary disease (COPD), and 
dizziness as a residual to cerebrovascular disease.  

A VA hospital record dated in December 1991 reflects a 
diagnosis of thrombocytopenia.  It was noted that in March 
1991 the veteran had been diagnosed with adenocarcinoma with 
bone metastasis, and had received radiation treatment to the 
chest and right hip.  

A February 1992 VA hospital record shows that the veteran had 
a history of myelodysplastic syndrome diagnosed in 1989, and 
mediastinal adenocarcinoma with bony metastasis.  He 
complained of weakness and shortness of breath times one 
week.  The veteran also reported left chest wall, right hip 
and lower back pain.  His shortness of breath was continuous 
with occasional intermittent exacerbations on exertion.  The 
discharge diagnoses were myelodysplastic syndrome; 
mediastinal adenocarcinoma of unknown origin, and anemia.  

A VA hospital summary dated in March 1992 reflects that the 
veteran was admitted complaining of lower extremity weakness 
and numbness over the past six months which had progressively 
worsened.  He reported that he had a chronic cough and had 
noticed more skin lesions appearing on his chest and lower 
abdomen.  His respiratory status slowly declined and he 
expired on March [redacted], 1992.  

The veteran's death certificate reveals that he died on March 
[redacted], 1992.  The immediate cause of death was listed as 
respiratory arrest; due to metastatic adenocarcinoma, primary 
unknown; and myelodysplastic syndrome.  No other significant 
conditions contributing to his death were noted.  

During his lifetime, the veteran established service 
connection for partial, incomplete paralysis of the left 
brachial plexus, rated 60 percent disabling; residuals of a 
gunshot wound (GSW) of the left axilla, muscle group I, rated 
20 percent disabling; peripheral vascular occlusion of the 
left radial, brachia and axillary vessels, rated 20 percent 
disabling; traumatic arthritis and residuals of a left elbow 
fracture, rated 20 percent disabling; conversion 
psychoneurosis, rated 10 percent disabling; scar of the left 
hand, rated 0 percent (noncompensable), and scar from a tumor 
in the region of the parotid gland, also rated 0 percent 
disabling.  



II.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2003).

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be presumed for certain chronic 
diseases, including malignant tumors, which are manifest to a 
compensable degree within one-year following a period of 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The fatal respiratory condition and cancer were first shown 
many years after the veteran's service discharge.  Clinical 
records reveal that the veteran was treated for COPD 
beginning in the 1970's.

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence that ultimately produced the conditions 
that led to his death.  Her claim was filed prior to the June 
1998 change in law that bars claims for compensation or DIC 
based on use of tobacco products.  See 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300. 

The report of VA hospitalization in June and July 1974 does 
show a history of cigarette smoking that dated back to 
service.  However, the report also noted occupational 
chemical exposure, and contained no opinion as to the causes 
of conditions noted during that period of hospitalization.  

Neither adenocarcinoma or myelodysplastic syndrome were 
identified during this period of hospitalization, thus the 
hospital report could not serve to link cigarette smoking in 
service to the conditions that ultimately caused the 
veteran's death.

The Board has considered the appellant's assertions that in-
service cigarette smoking lead to the conditions that caused 
his death.  However, as a lay person the appellant is not 
competent to render an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board has also considered whether any of the service 
connected disabilities contributed to the cause of the 
veteran's death.  There is no evidence of such a contributory 
cause.  The record contains few if any references to the 
causes of the service connected disabilities in the years 
immediately preceding the veteran's death, and no medical 
professional has reported that the service connected 
disabilities played a role in the veteran's death.

Since there is no competent evidence linking the veteran's 
death to a disease or injury incurred in active duty, the 
preponderance of the evidence is against the claim of 
service-connection for the cause of the veteran's death.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



